720 S.E.2d 686 (2012)
Galen W. SEIDNER, Jr., and wife Kim A. Seidner
v.
TOWN OF OAK ISLAND, a North Carolina Municipal Corporation and Body Politic.
No. 4P12.
Supreme Court of North Carolina.
January 26, 2012.
Brian E. Edes, Wilmington, for Town of Oak Island.
G. Grady Richardson, Jr., Wilmington, for Seidner, Galen W. (Jr.), et al.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant-Appellant on the 4th of January 2012 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Withdrawn by order of the Court in conference, this the 26th of January 2012."
Upon consideration of the petition filed on the 4th of January 2012 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Withdrawn by order of the Court in conference, this the 26th of January 2012."